        Case 1:17-cv-09701-AJN-DCF Document 39 Filed 01/24/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 JOSE FIGUEROA,
                                                                  17cv09701 (AJN) (DF)
                                Plaintiff,
                                                                  ORDER
                -against-

 87 E 4 STREET REALTY, INC.
 and SHLOMO MISHKIT,

                                Defendants.

DEBRA FREEMAN, United States Magistrate Judge:

       The above-captioned action, brought by plaintiff Jose Figueroa ("Plaintiff') pursuant to

the Americans with Disabilities Act, 42 U.S.C. § 12181, et. seq., and the New York State and

New York City Human Rights Laws, has been referred to this Court for general pretrial

supervision. (Dkt. 17.) Currently before this Court is a motion filed December 3, 2018 by

Nolan Klein, Esq., and Hector V. Ramirez, Esq., of the Law Offices of Nolan Klein, P.A. (the

"Klein Firm"), as counsel of record for defendants 87 E. 4 Street Realty and Shlomo Mishkit

("Mishkit") (collectively, "Defendants"), seeking leave to withdraw from their representation of

Defendants on the ground that Defendants have failed to pay legal fees to the Klein Firm that are

due and owing. (Dkt. 37 ("Motion To Withdraw").) On December 5, 2018, this Court held a

telephone conference with counsel for the parties, during which Plaintiffs counsel indicated that

Plaintiff would be filing an opposition to the Motion To Withdraw. To date, however, no

opposition has been filed. Accordingly, it is hereby ORDERED as follows:

       1.      This Court will hold a telephone conference on February 7, 2019, at 10:00 a.m.

(EST). with counsel for the parties jointly initiating a call to my Chambers at that time. Along

with counsel, individual defendant Mishkit is directed to participate in this conference, as is a
        Case 1:17-cv-09701-AJN-DCF Document 39 Filed 01/24/19 Page 2 of 2



corporate representative of defendant 87 E. 4 Street Realty. If Mishkit is an authorized

representative of 87 E. 4 Street Realty, then he may appear at the conference in both his

individual and corporate capacity.

       2.      Defendants are cautioned that a corporation cannot defend itself in this Court

without being represented by an attorney. Therefore, if this Court grants the Motion To

Withdraw, then, unless 87 E. 4 Street Realty obtains new counsel to represent it in this action, it

will be in default and a default judgment may be entered against it.

       3.      If either defendant retains new counsel in this action prior to February 7, 2019,

then a formal Substitution of Counsel should be duly filed, and new counsel should also appear

at the scheduled conference.

       4.      The Klein Firm is directed to forward a copy of this Order to Defendants, so that

they will have notice of the conference and of this Court's requirement that they attend the

scheduled telephone conference, together with counsel.

Dated: New York, New York
       January 24, 2019

                                                      SO ORDERED



                                                      DEBRA FREEMAN
                                                      United States Magistrate Judge

Copies to:

All counsel (via ECF)




                                                 2
